THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

J0 ANN ALLEN,

P|aintiff, :

v. : 3:18-CV-209
' (JUDGE MAR|AN|)

LACKAWANNA COUNTY BOARD OF
COMM|SS|ONERS, et a|.,

Defendants.

ORDER

AND NOW, TH|S MDAY OF MARCH, 2019, for the reasons set forth in the
accompanying memorandum opinion, upon consideration of Magistrate Judge Meha|chick’s
June 22, 2018 Order (Doc. 19) and P|aintist objections thereto (Doc. 20); Magistrate Judge
Meha|chick’s Report and Recommendation (“R&R") (Doc. 29) and P|aintist objections
thereto (Doc. 32); Magistrate Judge Meha|chick’s January 11, 2019 Order (Doc. 30) denying
P|aintiff’s motion to vacate and P|aintist objections thereto (Doc. 33), lT |S HEREBY
ORDERED THAT:

1. P|aintist objections to Magistrate Judge Meha|chick’s June 22, 2018 Order (Doc.

20) are D|SM|SSED AS MOOT.

2. Defendants’ Ju|y 13, 2018 Motion to Dismiss (Doc. 21) is D|SM|SSED AS MOOT.
3. The R&R (Doc. 29) is DEEMED MOOT. P|aintiff’s objections to the R&R (Doc. 32)

are D|SM|SSED AS MOOT.

 

4. Upon review for clear error, Magistrate Judge Meha|chick’s January 11, 2019 Order
(Doc. 30) denying P|aintiff’s motion to vacate (Doc. 28) is AFF|RMED. P|aintist
objections to the January 11, 2019 Order (Doc. 33) are OVERRULED.

5. P|aintist “Magistrate Judge Ordered, Amended Comp|aint” (Doc. 35) is DEEMED
AND ACCEPTED as P|aintitf’s Second Amended Comp|aint.

6. This action is REMANDED to Magistrate Judge Meha|chick for further proceedings

consistent with this Order.

 

 

Féoberto;~-Mariéii
United States District Judge

